ACCEPTED
                                                                                                       06-15-00030-CV
                                                                                            SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                  10/5/2015 1:30:04 PM
                                                                                                      DEBBIE AUTREY
                                                                                                                CLERK




                                    NO. 06-15-00030
                                                                                   FILED IN
                                                                            6th COURT OF APPEALS
 LETA YORK                                         IN THE                     TEXARKANA, TEXAS
 Appellant,                                                                 10/5/2015 1:30:04 PM
                                                                                DEBBIE AUTREY
 V.                                                SIXTH COURT                      Clerk


 TODD BOATMAN
 Appellee.                                         OF APPEALS

  FIRST MOTION TO EXTEND TIME TO FILE APPELLANT'S SR1KF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Leta York, Appellant          in the above styled and numbered          cause,

and moves this Court to grant an extension      of time to file   appellant's   brief, pursuant

to Rule 38, 6 of the Texas Rules of Appellate Procedure, and for good cause shows

the following:

       1.     This case is on appeal from the 62ND Judicial District Court                    of

Hopkins County, Texas.

       2.     The case below was styled Leta York vs. Todd Boatman, and numbered

CV 41400.

       3.     This is a civil case involving    title to land.    There is no question for

immediate possession    of the   land.

       4.     Notice of appeal was given on JUNE l9, 2015.

       5,     The clerk's record was filed on July 23, 2015; the reporter's record was

filed on September 4, 2015,
       6.    The appellate brief is presently due on October 5, 2015.

       7.    Appellant     requests an extension   of time of 14 days    from the present

date, i.e. October 19, 2015.

       8.    No extension to file the brief has been received in this cause.

      9,     Appellant     relies on the following facts as good cause for the requested

extension:

      Appellant's   attorney has had a death in the family during the last 30 days and

has had extensive preparation       for a jury trial and other hearings that were not

originally foreseen.     He is almost complete with the brief, but needs just a few more

days to complete it. Appellee is in agreement with this extension,

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's      Brief, and for such other

and further relief as the Court may deem appropriate.

                                          Respectfully submitted,

                                          SMITH k, SMITH LAW FIRM
                                          300 Oak Avenue
                                          Sulphur Springs, TX 75482
                                          Tel: (903) 439-3000
                                          Fax; (903) 439-3110


                                          By'.
                                              Phil Smith
                                              State Bar No. 18664400
                                             p smith 300@hotmail. corn
                                              Attorney for Leta York
                            CERTIFICATE OF SERVICE

         This is to certify that on October 5, 2015, a true and correct copy of the above

and foregoing document was served on Larry A. Powers by fax to         903-885-1199.




                                          Phil Smith




                         CERTIFICATE OF CONFERENCE

         This is to certify that I have personally spoken to the other attorne, Larry A.

Powers, and he has agreed to this request for extension      of time to file   Appellant's

brief,




                                          Phil Smit
STATE OF TEXAS

COUNTY OF HOPKINS


                                             AFFIDAVIT

      BEFORE ME,                 the undersigned    authority,   on this day personally   appeared

Phil Smith, who after being duly sworn stated;

      "1 am the attorney for the appellant in the above numbered and entitled

      cause,      l have read the foregoing Motion To Extend Time to File

      Appellant's       Brief and swear that all of the allegations of fact contained

      therein are true and correct. "




                                                   Phil Smith
                                                   Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on IQQA.                                       ~ Ma
2015, to certify which witness my hand and seal of office.



               WK E. SMITH                         No     Public,    tate   of Texas
         MY COMMISSION     EXPIRES
               Febnwy t4, 3Ile